



Exhibit 10.6


THE TIMKEN COMPANY
 
Time-Based Restricted Stock Unit Agreement for Nonemployee Directors
 
 
    WHEREAS, __________ (“Grantee”) is a nonemployee director of The Timken
Company (the “Company”); and
 
    WHEREAS, the grant of Restricted Stock Units evidenced hereby was authorized
by a resolution of the Compensation Committee (the “Committee”) of the Board
that was duly adopted on ______ __, 20__, and the execution of a Restricted
Stock Unit Agreement in the form hereof (this “Agreement”) was authorized by a
resolution of the Committee duly adopted on _______ __, 20__.
 
    NOW, THEREFORE, pursuant to The Timken Company 2011 Long-Term Incentive
Plan, as amended and restated as of February 13, 2015 (the “Plan”) and subject
to the terms and conditions thereof and the terms and conditions hereinafter set
forth, the Company hereby confirms to Grantee the grant, effective _________ __,
20__ (the “Date of Grant”), of __________ Restricted Stock Units (the “RSUs”).
All terms used in this Agreement with initial capital letters that are defined
in the Plan and not otherwise defined herein shall have the meanings assigned to
them in the Plan.
 
1.
Payment of RSUs. The RSUs will become payable if the Restriction Period lapses
and Grantee’s right to receive payment for the RSUs becomes nonforfeitable
(“Vest,” “Vesting” or “Vested”) in accordance with Section 3 and Section 4 of
this Agreement.



2.
RSUs Not Transferrable. None of the RSUs nor any interest therein or in any
Common Shares underlying such RSUs will be transferable other than by will or
the laws of descent and distribution prior to payment.



3.
Vesting of RSUs. Subject to the terms and conditions of Section 4 and Section 5
of this Agreement, the RSUs will Vest in full on the first anniversary of the
Date of Grant, provided that Grantee shall have been in the continuous service
as a member of the Board through such date.



4.
Alternative Vesting of RSUs. Notwithstanding the provisions of Section 3 of this
Agreement, and subject to the payment provisions of Section 6 hereof, the RSUs
will Vest earlier than the time provided for in Section 3 under the following
circumstances:



(a)
Death or Disability: If Grantee’s service as a member of the Board (“Director”)
is terminated as a result of Grantee’s death or disability prior to the first
anniversary of the Date of Grant, a pro-rata portion of the RSUs shall Vest in
an amount equal to the product of the total number of RSUs as evidenced by this
Agreement, multiplied by a fraction, the numerator of which is the number of
full months from the Date of Grant until the date of Grantee’s termination and
the denominator of which is 12.



(b)
Termination without Cause. If Grantee’s service as a Director involuntarily
ceases other than for Cause (as defined in Section 4(c)(iii)) prior to the first
anniversary of the Date of Grant, unless otherwise provided in Section 4(c)(i),
a pro-rata portion of the RSUs shall Vest in an amount equal to the product of
the total number of RSUs as evidenced by this Agreement, multiplied by a
fraction, the numerator of which is the number of full months from the Date of
Grant until the date of Grantee’s termination and the denominator of which is
12.



(c)
Change in Control:



(i)
Upon a Change in Control occurring during the Restriction Period while Grantee
is a Director, to the extent that the RSUs have not previously been forfeited,
the RSUs will Vest in full (except to the extent that a Replacement Award is
provided to Grantee to replace, continue or adjust the outstanding RSUs (the
“Replaced Award”). If Grantee is provided with a Replacement Award in connection
with the Change in Control, then if, upon or after receiving the Replacement
Award, Grantee’s service as a Director (or as a member of the board of directors
of any of the Company’s successors after the Change in Control (the Company or
any such successors, as applicable, the “Successor Company”)) involuntarily
ceases other than for Cause prior to the first anniversary of the Date of Grant,
to the extent that the Replacement Award has not previously been forfeited, the
Replacement Award will Vest in full.







1

--------------------------------------------------------------------------------





(ii)
For purposes of this Agreement, a “Replacement Award” means an award (A) of
restricted stock units, (B) that has a value at least equal to the value of the
Replaced Award, (C) that relates to publicly traded equity securities of the
Company or its successor in the Change in Control (or another entity that is
affiliated with the Company or its successor following the Change in Control),
(D) the tax consequences of which, under the Code, if Grantee is subject to U.S.
federal income tax under the Code, are not less favorable to Grantee than the
tax consequences of the Replaced Award, and (E) the other terms and conditions
of which are not less favorable to Grantee than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control). A Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply with Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 4(c)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.



(iii)
For purposes of this Agreement, “Cause” shall mean: (A) an intentional act of
fraud, embezzlement or theft in connection with Grantee’s duties with the
Successor Company; (B) an intentional wrongful disclosure of secret processes or
confidential information of the Successor Company; (C) an intentional, wrongful
engagement in any competitive activity that would constitute a material breach
of Grantee’s duty of loyalty to the Successor Company; (D) the willful
misconduct in the performance of Grantee’s duties to the Successor Company; or
(E) any gross negligence in the performance of Grantee’s duties to the Successor
Company. No act, or failure to act, on the part of Grantee shall be deemed
“intentional” unless done or omitted to be done by Grantee not in good faith and
without reasonable belief that Grantee’s action or omission was in or not
opposed to the best interest of the Successor Company.



5.
Forfeiture of RSUs. Any RSUs that have not Vested pursuant to Section 3 or
Section 4 prior to the first anniversary of the Date of Grant will be forfeited
automatically and without further notice on such date (or earlier if, and on
such date that, Grantee ceases to be a Director prior to the first anniversary
of the Date of Grant for any reason other than as described in Section 4).



6.
Form and Time of Payment of RSUs.



(a)
General: Subject to Section 5 and Section 6(b), payment for Vested RSUs will be
made in cash or Common Shares (as determined by the Committee) within 10 days
following the Vesting date specified in Section 3.



(b)
Other Payment Events. Notwithstanding Section 6(a), to the extent that the RSUs
are Vested on the dates set forth below, payment with respect to the RSUs will
be made as follows:



(i)
Change in Control. Within 10 days of a Change in Control, Grantee will receive
payment for Vested RSUs in cash or Common Shares (as determined by the
Committee); provided, however, that if such Change in Control would not qualify
as a permissible date of distribution under Section 409A(a)(2)(A) of the Code,
and the regulations thereunder, and where Section 409A of the Code applies to
such distribution, Grantee is entitled to receive the corresponding payment on
the date that would have otherwise applied pursuant to Sections 6(a) or 6(b)(ii)
as though such Change in Control had not occurred.



(ii)
Death or Disability. Within 10 days of the date of Grantee’s death or the date
Grantee’s service as a Director terminates as a result of his disability,
Grantee will receive payment for Vested RSUs in cash or Common Shares (as
determined by the Committee).



(iii)
Termination without Cause. Within 10 days of the date Grantee’s service as a
Director involuntarily ceases other than for Cause, Grantee will receive payment
for Vested RSUs in cash or Common Shares (as determined by the Committee).







2

--------------------------------------------------------------------------------





7.
Payment of Dividend Equivalents. With respect to each of the RSUs covered by
this Agreement, Grantee shall be credited on the records of the Company with
dividend equivalents in an amount equal to the amount per Common Share of any
cash dividends declared by the Board on the outstanding Common Shares during the
period beginning on the Date of Grant and ending either on the date on which
Grantee receives payment for the RSUs pursuant to Section 6 hereof or at the
time when the RSUs are forfeited in accordance with Section 5 of this Agreement.
These dividend equivalents will accumulate without interest and, subject to the
terms and conditions of this Agreement, will be paid at the same time, to the
same extent and in the same manner, in cash or Common Shares (as determined by
the Committee) as the RSUs for which the dividend equivalents were credited.



8.
Detrimental Activity and Recapture.



(a)
In the event that, as determined by the Committee, Grantee shall engage in
Detrimental Activity during Grantee’s service as a Director, the RSUs covered by
this Agreement will be forfeited automatically and without further notice at the
time of that determination notwithstanding any other provision of this
Agreement. Nothing in this Agreement prevents the Grantee from providing,
without prior notice to the Company, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations.



(b)
If a Restatement occurs and the Committee determines that Grantee is personally
responsible for causing the Restatement as a result of Grantee’s personal
misconduct or any fraudulent activity on the part of Grantee, then the Committee
has discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to recover all or any portion (but no more
than 100%) of the RSUs earned or payable to Grantee for some or all of the years
covered by the Restatement. The amount of any earned or payable RSUs recovered
by the Company shall be limited to the amount by which such earned or payable
RSUs exceeded the amount that would have been earned by or paid to Grantee had
the Company’s financial statements for the applicable restated fiscal year or
years been initially filed as restated, as reasonably determined by the
Committee. The Committee shall also determine whether the Company shall effect
any recovery under this Section 8(b) by: (i) seeking repayment from Grantee;
(ii) reducing, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, the amount that would otherwise be payable to
Grantee under any compensatory plan, program or arrangement maintained by the
Company (subject to applicable law and the terms and conditions of such plan,
program or arrangement); (iii) by withholding, except with respect to any
non-qualified deferred compensation under Section 409A of the Code, payment of
future increases in compensation (including the payment of any discretionary
bonus amount) that would otherwise have been made to Grantee in accordance with
the Company’s compensation practices; or (iv) by any combination of these
alternatives. For purposes of this Agreement, “Restatement” means a restatement
of any part of the Company’s financial statements for any fiscal year or years
after the year of the Date of Grant due to material noncompliance with any
financial reporting requirement under the U.S. securities laws applicable to
such fiscal year or years.



1.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.



2.
Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number of RSUs or kind of shares of stock or other securities
underlying the RSUs covered by this Agreement, and other terms and provisions,
that the Committee shall determine to be equitably required to prevent any
dilution or enlargement of Grantee’s rights under this Agreement that otherwise
would result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
merger, consolidation, separation, reorganization, partial or complete
liquidation or other distribution of assets involving the Company or (c) other
transaction or event having an effect similar to any of those referred to in
Section 10(a) or 10(b) hereof. Furthermore, in the event that any transaction or
event described or referred to in the immediately preceding sentence, or a
Change in Control, shall occur, the Committee shall provide in substitution of
any or all of Grantee’s rights under this Agreement such alternative
consideration (including cash) as the Committee shall determine in good faith to
be equitable under the circumstances.



3.
Amendments. Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable to this Agreement;
provided, however, that no amendment will adversely affect the rights of Grantee
with respect to the Common Shares or other securities covered by this Agreement
without Grantee’s consent. Notwithstanding the foregoing, the limitation
requiring the consent of Grantee to certain amendments will not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code.



3

--------------------------------------------------------------------------------





4.
Severability. In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.



5.
    Processing of Information. Information about you and your participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. You understand that such processing
of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within your country or elsewhere, including the United States of America. You
consent to the processing of information relating to you and your participation
in the Plan in any one or more of the ways referred to above.



6.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.



7.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

[SIGNATURES ON FOLLOWING PAGE]








    


4

--------------------------------------------------------------------------------





The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the award of RSUs covered hereby, subject to the
terms and conditions of the Plan and the terms and conditions herein above set
forth


 
Grantee: ___________________________
Date: ______________________________


 
 
This Agreement is executed by the Company on this ____ day of __________, 20__.


The Timken Company
    
By ___________________________________
Carolyn Cheverine
Executive Vice President, General Counsel
and Secretary    


        






5